DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “26” has been used to designate both the “upper-side passage opening” depicted in Figs. 3, 5 and 6 and a lower part of the fluid dispensing unit in Figs. 1-3.  
Reference characters “10” and “25” appear to be drawn to the same opening of the fluid dispensing unit in Figs. 2 and 3.
Reference characters “22”, “23”, and “24” appear to be drawn to the same embodiment of the latching projection 20; it is unclear what the different between the oblique surface 22 and the opposite sides 23 and 24.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Such claim limitation(s) is/are: “sealing means” in claim 2 and “shifting means” and “actuating means” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
can be” with regard to performing a given function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 7, 10, 11, 13, 15, 17, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilmer (US 2010/0083775 A1).
	With respect to claim 1, Wilmer discloses a pipetting device (1) with a fluid dispensing unit (3), the fluid dispensing unit comprising:
	A stem (central portion 61) with a head part (upper, cylindrical portion 54), and, a receiving space (cylindrical, hollow space 65, See Para. 0097), wherein the receiving space is connected via a dispensing channel (cylindrical passage channel 63, See Para. 0096) formed in the stem to a dispensing opening (See Fig. 8 reproduced below) formed at a free end (cone 6, See Para. 0094) of the stem, wherein the head part is arranged at a head end (upper side of the depicted dispensing unit in Fig. 8) of the fluid dispensing unit, said head end lying opposite the free end of the stem, where the head part has can be released by rotation of the covering cap relative to the head part.

    PNG
    media_image1.png
    814
    600
    media_image1.png
    Greyscale

Fig. 8 (reproduced)
	With respect to claim 3, Wilmer discloses that the at least one latching projection is arranged on the covering cap (plural arms are part of plunger holder 67, See Para. 0098) and the at least one latching depression is arranged on the head part (See Fig. 8).
	With respect to claim 4, Wilmer depicts that the at least one oblique surface is arranged on the at least one latching projection (See Fig. 8 reproduced above).

	With respect to claim 7, Wilmer discloses that the covering cap has a passage opening (central passage 71) through which a piston can be introduced into the receiving space (See Para. 0098 and Fig. 8).
	With respect to claim 10, Wilmer discloses that the head part has a receptacle (upper portion of cylindrical portion 54 above hooks 57, See Fig. 8) for the covering cap, the covering cap being insertable into the receptacle of the head part.
	With respect to claim 11, Wilmer discloses that the fluid dispensing unit (3) further comprises at last one fastening means (hooks 57) for releasably fastening the fluid dispensing unit to a main body (upper casing part 2) of a manual metering device (See Paras. 0101-0103 for discussion of how upper casing part 2 and lower casing part 3 are joined together).
	With respect to claim 13, Wilmer discloses a manual metering device (pipetting device 1, See Fig. 1 and Para. 0089), with a main body (casing upper part 2) and with at least one fluid dispensing unit (lower casing part 3, See Para. 0092) as set forth in claim 1, wherein the main body comprises shifting means (lifting rod 15, See Para. 0073 and Fig. 2) for dispensing and picking up a fluid with the at least one fluid dispensing unit and an actuating means (driving means 4, See Para. 0055 and Fig. 2) for actuating the shifting means, and whereby the main body and the at least one fluid dispensing unit are releasably connected to each other (See Paras. 0101-0103).
	With respect to claim 15, Wilmer discloses that the shifting means includes at least one piston (lifting rod 15 is in the form of an elongated rod, See Fig. 2) which can be pushed into the receiving space with the aid of the actuating means (See Paras. 0088 and 0098).

	With respect to claim 22, it is being interpreted that the device of Wilmer would produce the claimed haptic and acoustic feedback when the main body and the at least one fluid dispensing unit are connected to one another; there is no additional structure provided that further defines how the main body and fluid dispensing unit are joined together during use, and thus, it is being interpreted that the pipetting unit of Wilmer would meet the claimed recitation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 8, 9, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilmer (US 2010/0083775 A1) in view of Solotareff et al (US 2005/0118069 A1).
	Refer above for the disclosure of Wilmer.
	With respect to claim 2, Wilmer fails to disclose the inclusion of a sealing means which is arranged in the head part, the sealing means being fixed with the cover cap fasted to the head part.
Solotareff teaches an electronic pipette (30) that includes one or more sampling tubes (36) that accommodates various amounts of liquid.  A tube attachment nut (84) of the sampling tube includes an interior surface that fits over a tube attachment knob (80) for removably connecting the sampling tube to a body case (32) of the pipette (See Fig. 3 and Para. 0040).  The sampling tube includes an upper tube (110), a lower tube (112), and an o-ring (114).  The upper and lower tubes are designed to mate, and the o-ring is positioned in an undercut (118) located between the upper tube and the lower tube and provides a watertight connection between the piston rod and the lower tube (See Para. 0044).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the o-ring of the sampling tube of Solotareff into the sealing means of Wilmer for the purposes of providing a watertight connection between the cap and the head part, thus reducing volume errors during aspiration and dispensing of a liquid.
With respect to claim 8, the combination of Wilmer and Solotareff teaches that the sealing means is a sealing ring (See Para. 0044 of Solotareff for discussion of the inclusion of an o-ring to provide a watertight connection between the piston rod and a lower tube of the sampling tube 36).

With respect to claim 18, the combination of Wilmer and Solotareff teaches that the sealing ring (o-ring 114 of Solotareff) is a piston sealing ring (See Para. 0044 of Solotareff).

Claim(s) 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilmer (US 2010/0083775 A1) in view of Strzelczyk (US 2012/0039768 A1).
	Refer above for the disclosure of Wilmer.
	With respect to claim 12, Wilmer fails to disclose that the cover cap has a gripping region which, with the covering cap fasted to the head part, protrudes over the head part.
Strzelczyk teaches the specifics of a nozzle assembly for a mechanical or electronic pipette (See Para. 0061), wherein the nozzle assembly comprises a two-piece body consisting of a nozzle (3) and a holder (2).  The holder includes a cap (10) which coupled by a thread connection with the holder (See Para. 0062) and used to mounting a locking sleeve (8) inside the holder of the nozzle assembly.  The cap on its circumference is provided with an external thread (10c) which cooperates with an upper internal thread (2a) of the nozzle assembly holder.  Screwing in and screwing out the cap from the holder is facilitated due to a presence of longitudinal ribs (10b) formed on its external surface (See Para. 0069 and Fig. 11).

With respect to claim 20, the combination of Wilmer and Strzelczyk teaches that the gripping region of the cap is one or more of a roughened surface, a knurled surface, and a surface with an anti-slip coating (See Para. 0069 of Strzelczyk for discussion of the inclusion of ribs 10b on the cap 10).

Claim(s) 14, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilmer (US 2010/0083775 A1) in view of Voyeux et al (US 2016/0051978 A1).
	Refer above for the disclosure of Wilmer.
	With respect to claim 14, Wilmer fails to disclose that the main body and the fluid dispensing unit are releasably connected to each other by means of a screw connection.
	Voyeux teaches a pipette (1) with an exterior body, the top part of which forms a handle (2) for the operator, and the bottom part (4) of which is narrower, ending toward the bottom with an end-fitting (6) on which a capillary is intended to be fitted.  The bottom part is preferably screwed onto the handle by a threaded ring (5), so as to facilitate the assembly/disassembly (See Fig. 1 and Para. 0047).
	It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the threaded connection between the bottom part and top part of the pipette of Voyeux into the connection between the main body and fluid dispensing unit of Wilmer such that a more secure connection can be achieved between the pieces, while still allowing for simple assembly and disassembly of the pipette for cleaning or replacement of parts.
With respect to claim 19, Wilmer fails to disclose that the at least one fastening means is a thread formed on the head part.

	It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the threaded connection, as taught between the bottom part and top part of the pipette of Voyeux, as the fastening means for releasably fastening the fluid dispensing unit to the main body of the pipette, such that a more secure connection can be achieved between the pieces, while still allowing for simple assembly and disassembly of the pipette for cleaning or replacement of parts.
With respect to claim 21, Wilmer fails to disclose that the main body and the fluid dispensing unit are releasably connected by a combined snap/screw connection.  Wilmer does teach that the upper casing part and the lower casing part are joined to each other by axially inserting the cylindrical portion into the accommodation, until the hooks (57) of the lower casing unit snap into place behind the washer-shaped projection of the upper cashing unit (See Para. 0102).
	Voyeux teaches a pipette (1) with an exterior body, the top part of which forms a handle (2) for the operator, and the bottom part (4) of which is narrower, ending toward the bottom with an end-fitting (6) on which a capillary is intended to be fitted.  The bottom part is preferably screwed onto the handle by a threaded ring (5), so as to facilitate the assembly/disassembly (See Fig. 1 and Para. 0047).
	It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the threaded connection, as taught between the bottom part and top part of the pipette of Voyeux, as an addition to the snap-fastening means of the pipette of Wilmer for releasably fastening the fluid dispensing unit to the main body of the pipette, such that a more secure connection can be achieved between the pieces, while still allowing for simple assembly and disassembly of the pipette for cleaning or replacement of parts.
(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilmer (US 2010/0083775 A1).
Refer above for the disclosure of Wilmer.
Wilver discloses the claimed invention except that the at least one latching depression is arranged on the covering cap and the at least one latching projection is arranged on the head part.  However, Wilmer does disclose the latching depression being arranged on the head part and latching projection being arranged on the covering cap, and it would have been obvious one having ordinary skill in the art at the time the invention was made to reverse the location of the latching depression and latching projection, since it has been held that rearranging the parts of an invention involves only routine skill in the art.  See In re Japikse, 86 USPQ 70.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest cited prior art of reference fails to disclose or fairly teach that the at least one oblique surface is formed by a bevel on the side of at least one of the at least one latching projection and the at least one latching depression, which is oriented transversely with respect to the direction of rotation of the covering cap.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1798                                                                                                                                                                                                        March 23, 2021

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798